DETAILED ACTION
This final action is in response to the amendments filed on 2 February, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-6, 8-13, 18, and 19 are pending
Claims 1, 4, 8, 9, 10, 11, 13, 18, and 19 were amended
Claims 2, 3, 7, and 14-17 were cancelled
Specification
The disclosure was previously objected to for informalities. The applicant has successfully addressed these issues in the amendment filed on 2 February, 2022. The objections to the specification are therefore withdrawn.
Claim Objections
Claims 8, 18, and 19 were previously objected to because of informalities. The applicant has successfully addressed these issues in the amendment filed on 2 February, 2022. The objections to the specification are therefore withdrawn.
Claim 1 is objected to for the following informalities:
The phrase “a shaft” is used twice throughout the claim and could be misread as two separate shafts. The examiner interprets the second “a shaft” to read as “said shaft” as follows: 
… wherein depressing said locking button rotates said shaft extending between said outer…

The phrase “depressable button” should state “locking button” as all previous claims of the button have, with exception of the first mention of the button being a “depressable locking button” where depressable is considered describing it rather than the name of it. The correction is as follows:
… said locking button to extend …
Claim 10 is objected to for the following informalities:
The term “in” should state “is” as in the following:
The door handle of claim 1, wherein said outer handle is substantially unturnable when said pin is in said section which is parallel to said elongated length of said shaft.
Claim Rejections - 35 USC § 112
Claims 11, 15 and 17 were previously rejected for failing to particularly point out and distinctively claim the subject matter. The applicant has successfully addressed these issues in the amendments filed on 2 February, 2022. The rejections under 35 USC § 112 are therefore withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear if the two phrases “push-button lock” and “push-button” refer to the same component a separate mechanism and a component to the 
Appropriate correction is required.
Claims 12, 13, 18, and 19 are rejected due to their dependency on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei-xuan Ll (CN 107939158 A), hereinafter Wei-xuan, in view of W. H. King (US 0417326 A), hereinafter King.


    PNG
    media_image1.png
    714
    793
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    616
    935
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    597
    597
    media_image3.png
    Greyscale

Please note that Wei-xuan figures 1, 3, and 8 have inconsistencies with reference numbers, especially 427, 426, and 41. Reference number used in the following rejections are extracted from the disclosure and the figures are used as an aid.
In regard in claim 1, Wei-xuan teaches a door handle comprising: an outer section (see FIG.3) with an outer handle (see FIG.3); an inner section (see FIG.3); and a shaft (41) extending between said outer section (see FIG.3) and said inner section (see FIG.3), said inner section (see FIG.3) including: an inner handle (25); a unitary piece including a depressable locking button (426) at an end of an elongated stem (see FIG.8) with a pin (427) extending perpendicular to a direction said locking button (426) moves (pin 427 must extend perpendicular to the direction the locking button (426) moves in order to function as described), when depressed; a collar (421), covered by said inner handle (25); and a channel (424), formed in said collar (421), in 
Wei-xuan does not teach an outer section with an outer handle and display window where depressing said locking button rotates a display within said display window.  
King teaches an outer section with an outer handle and display window (8) wherein the
locking button (10) rotates a shaft (11), extending between the outer section and inner section,
and a display (9) within the display window (8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle of Wei-xuan with the display window (King 8) and display (King 9) of King so that when the locking button (Wei-xuan: 426) is depressed, a shaft (41) extending between the outer section and inner section rotates a display within a display window to indicate the locked status of the door to a person outside the door jamb. 
In regard to claim 4, Wei-xuan (In view of King) teaches the door handle of claim 1, wherein said channel (424) extends circumferentially into said collar (421) along substantially a 
In regard to claim 8, Wei-xuan (In view of King) teaches the door handle of claim 1, wherein depressing said locking button (426) pushes said pin within said channel (424) into said second section (see FIG.1) of said channel (424).
In regard to claim 9, Wei-xuan (In view of King) teaches the door handle of claim 8, wherein rotating said inner handle (25) causes said pin (427) to exit from said second section (see FIG.1) of said channel (424) and to enter into said first section (see FIG.1) of said channel (424) and a tension spring (425) providing resistive force causes: said depressible button to extend (The end of the disclosure describes how turning the inner handle resets the push-button); said display (King: 9) with said display window (King: 8) to turn (with the modification from claim 1, the buttons position is directly related to what is displayed in the display window).
In regard to claim 11, Wei-xuan teaches a door handle comprising: an interior side of the door handle with a push-button lock (Inner section in FIG.3); and a shaft (41) extending from said exterior side of the door handle (Outer section in FIG.3) to said interior side of the door handle, wherein said interior side of the door handle houses therein a hollow cylinder (421) with openings at each end (hole 423 is considered an opening) and a channel (424) extending partially circumferentially around said hollow cylinder (421) (the channel extends only partially as seen in FIG.1), wherein said push-button (426) is connected to an elongated stem (see FIG.8) which further comprises a pin (427) extending perpendicular to the elongated stem (see FIG.8) (the pin must extend perpendicular to the stem for it to move within the 
Wei-xuan does not teach a door handle with rotating display, comprising: an exterior side of the door handle with a display which displays a locked or unlocked status of the door handle, wherein pushing said push-button (426) lock causes said door to lock and said display to rotate to display said locked status of said door handle.
King teaches a door handle with rotating display, comprising: an exterior side of the door handle with a display (9) which displays a locked or unlocked status of the door handle, wherein the push-button lock (10) causes said door to lock and said display (9) to rotate to display said locked status of said door handle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle of Wei-xuan with the display window (King: 8) and display (King: 9) of King because both of the shafts of each rotate similarly and modifying the shaft of Wei-xuan with the display of King makes it so that when pushing the push-button lock (Wei-xuan: 426), a shaft (Wei-xuan: 41) extending between the outer section 
In regard to claim 12, Wei-xuan (In view of King) teaches the door handle of claim 11, wherein rotation of said interior side (25) of said door handle causes simultaneously: a) said push-button (426) to lift away from said interior side (door handle 25) of said door handle (The end of the disclosure describes how turning the inner handle resets the push-button); and b) said display (King: 9) to rotate to show an unlocked status of said door. (The door handle of Wei-xuan modified with the display of King would affectively have the push-button lift away while simultaneously, the display rotates to display an unlocked condition)
In regard to claim 13, Wei-xuan (In view of King) teaches the door handle of claim 12, wherein said shaft (41) rotates with said interior side (door handle 25) of said door handle and carries out rotational force through a door situated between said interior side of said door handle and said exterior side of said door handle (The end of the disclosure describes how turning the inner handle resets the push-button when locked and therefore must also rotate shaft 41 back to an unlocked state).  
In regard to claim 18, Wei-xuan (In view of King) teaches the door handle of claim 11, wherein when said pin (427) is in said minority of said channel (Second section seen in FIG.1), said door display displays a locked status (The door handle of Wei-xuan modified with the display of King would affectively have the display window have a locked status on the display showing when the pin is in the minority section of the channel).
In regard to claim 19, Wei-xuan (In view of King) teaches the door handle of claim 11, wherein when said pin (427) is in said majority of said channel (First section seen in FIG.1), said .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei-xuan (CN 107939158 A), in view of King (US 0417326 A), and further in view of Lan-Shi Huang et al. (US 20060156770 A1), hereinafter Huang.
In regard to claim 10, Wei-xuan (in view of King) teaches the door handle of claim 1.
Wei-xuan does not explicitly disclose the door handle wherein said outer handle (see FIG.3) is substantially unturnable when said pin (427) is in said section which is parallel to said elongated length of said shaft (41) (second section as seen in FIG.1) (The disclosure describes a clutch within the invention but it is unclear if the clutch is a correct translation, or if it is used for to prevent/allow rotation of the outer handle during the locked status).
Huang teaches a door handle wherein the outer handle (10) in substantially unturnable when the door handle is in the locked state (Paragraph 0036 explains that a rose escutcheon prohibits movement of the outer door handle when in the locked state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle of Wei-xuan when said pin (Wei-xuan: 427) is in said section which is parallel to said elongated length of said shaft (Wei-xuan: 41) with the outer handle of Huang because many door handle assemblies prevent the outer handle from rotating so that the user on the outside instantly is aware that the door is locked which prevents them from pulling on a locked door and possibly causing damage to the door frame or jam.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 5, Wei-xuan (in view of King) teaches the door handle of claim 4.
Wei-xuan (in view of King) does not teach the door handle wherein depressing said locking button causes said locking button to have simultaneous rotation and be pressed inwards, relative to a door situated between said outer section and said inner section (The disclosure states that the push-button 426 realizes locking without rotating).
In regard to claim 6, Wei-xuan (in view of King and Sun) teaches the door handle of claim 5.
Wei-xuan (in view of King) does not teach the door handle further comprising a tensioning spring providing a resistive force to said rotation.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the applicant’s arguments, the examiner agrees that the prior art to Sun does not read on the amendments made to claims 1 and 11 regarding the longitudinal length of a minority of the channel. However, the examiner has discovered prior art to Wei-xuan that reads on the limitations of the amended claims which makes them not novel, and are therefore rejected, respectively. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        9 March, 2022




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675